Citation Nr: 1749489	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected coronary artery disease. 


REPRESENTATION

The Veteran represented by:  Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

At a May 2014 videoconference hearing, the Veteran appeared and presented sworn testimony before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

This matter was previously before the Board in August 2016, at which time it was remanded for further evidentiary development.  In particular, the appeal was remanded for a new VA examination and accompanying medical opinion addressing various theories of entitlement, as well as updated VA treatment records.  The Veteran was afforded a new VA examination in September 2016; however, the examiner failed to address the questions raised by the Board's remand decision.  As a result, the Appeals Resource Center forwarded the claim for an addendum medical opinion addressing the Board's inquiries.  This was accomplished in May 2017.  Additionally, updated VA treatment records have been associated with the electronic claims file.  Thus, the Board finds there has been substantial compliance with its prior remand directives and appellate consideration may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's left ankle disability is neither etiologically related to his military service, nor proximately due to, the result of, or aggravated by his service connected coronary artery disease.  



CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable a veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his May 2014 videoconference Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.310) were most recently provided to the Veteran in the May 2017 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here unless deemed appropriate to do so by the Board. 

Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that his current left ankle disability is related to his military service, in particular, an injury he sustained to his left ankle while in bootcamp and multiple other strains that occurred on his naval ship.  The Veteran's service treatment records, including enlistment and separation examinations, are completely silent for complaints of, treatment for, or findings of a left ankle condition while in service.  

The Veteran's post-service medical records in the electronic claims file show no complaints of left ankle issues until around the time the Veteran filed his claim for service connection in March 2010, more than 40 years after discharge.  A review of the Veteran's post-service VA treatment records show his first complaint of left ankle pain occurred in January 2010, at which time he complained of ankle pain to a social worker.  In the Veteran's March 2010 Statement in Support of Claim, he described an in-service injury, but reported having no issues with the left ankle until recently.  After separation, the Veteran stated that he wore high top tennis shoes and never had any problems with his left ankle.  The Veteran also stated that he avoided jobs that required him to be on his feet.    

Since there was no objective medical evidence of a current left ankle injury within the VA treatment records obtained on the Veteran's behalf, VA scheduled him for an examination in September 2012.  Although the September 2012 VA examination appears to have focused more on the Veteran's complaints of a right ankle disability, the VA examiner did evaluate the Veteran's left ankle.  In fact, the VA examiner diagnosed the Veteran with a mild calcaneal spur in the left ankle, as documented by x-ray.  In issuing a nexus opinion, the VA examiner opined that the Veteran's left ankle disability was less likely than not (less than 50 percent probability) incurred in or caused by military service.  While acknowledging the Veteran's reports of in-service injury, the VA examiner explained that the finding of a calcaneal spur was "non-specific" and more likely than not the result of trauma to his ankle resulting from his occupation as a house painter and the necessity to spend hours at a time climbing and remaining on ladders.  At the hearing, the Veteran did not note any specific injury related to his work as a painter.

The record also contains a May 2017 medical opinion addressing the etiology of the Veteran's left ankle calcaneal spur.  The examiner opined that it was less likely than not that the Veteran's claimed left ankle disability was related to or aggravated by his military service.  The examiner noted that the Veteran's service treatment records, including the Veteran's June 1969 separation examination, "were negative for complaints, diagnosis, treatment, injury and/or events related to the left ankle."  In addition, the VA examiner noted that the Veteran's post-service occupation as a house painter "demand[ed] extensive time on his feet, climbing on ladders and lifting of heavy paint cans on uneven terrain that promot[ed] excessive stress and strain on the lower extremities."  Finally, the VA examiner found that post-service medical records lacked "any objective, orthopaedically-based, clinical evidence to support chronicity and continuity of left ankle sprains and/or strains" that relate a left ankle disability to military service.  As the only competent medical evidence of record addressing the etiology of the Veteran's left ankle calcaneal spur, the Board affords the opinions of the September 2012 and May 2017 VA examiners significant evidentiary weight.  

The Board has considered the Veteran's lay statements of record suggesting his left ankle disability is etiologically related to his military service.  While the Veteran is competent to report events within the realm of his personal experience, such as a perceived in-service injury or the presence of left ankle pain, he is not competent to opine on medical etiology and causation because he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  The Veteran does not contend and no evidence of record indicates that he has the requisite medical expertise.  Therefore, the Veteran is not competent to offer an opinion as to diagnosis or etiology in this matter.  Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1376-77.

In consideration of the medical and lay evidence, the Board accordingly finds that there is no competent evidence of record linking the Veteran's current left ankle calcaneal spur to his military service; thus, direct service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. §5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary Service Connection

Service connection may also be considered on a secondary basis.  38 C.F.R. § 3.310  (2016).  The evidence must demonstrate an etiological relationship between a service-connected disability or disabilities and the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service-connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of secondary service connection was raised by the Board in its August 2016 remand decision.  In February 2015, the Veteran presented to the VA Medical Center in Huntington, West Virginia with complaints of a left ankle injury.  The Veteran had been experiencing syncopal episodes for several days.  After one such spell, the Veteran fell, injuring his left ankle.  The Veteran was diagnosed with a lateral malleolus fracture and closed fracture of the distal tibula in the left ankle.  Corrective surgery and physical therapy followed.  In August 2016, the Board remanded this claim for a medical opinion as to (1) whether the February 2015 left ankle fracture resulted in any additional impairment to the left ankle; and (2) whether any residuals from the left ankle fracture were caused or aggravated by any syncope from his service-connected coronary artery disease. 

The May 2017 VA examiner stated that the February 2015 incident resulted in "a comminuted fracture involving the left distal fibula extending into the lateral malleolus" as well as soft tissue swelling over the lateral malleolus and a non-displaced fracture of the right navicular and comminuted navicular-cuneiform fracture, in the left foot.  However, the examiner opined that it is less likely than not that any residual disability from the February 2015 left ankle fracture was caused or aggravated by the syncope from his service-connected coronary artery disease.  In reaching this conclusion, the VA examiner explained:

There is NO objective, orthopaedically and/or medically-based, clinical evidence to support a nexus between ischemic heart disease, to include as symptoms presumed as intermittent (paroxysmal) syncope and/or coronary artery disease, and fractured left ankle.  Specifically, the cardiology outpatient clinical visit was silent for complaints, diagnosis, treatment, injury and/or events related to recurrent syncope events with or without falls.  Subsequently, and on review of the 10 February 2015 ER medical note, timed in at 13:36, the Veteran presented with complaints of bilateral ankle pain after passing out, twice prior evening.  Clinically, there was NO head injury, no blurred vision, no chest pain or shortness of breath, NO fever or chills, NO abdominal pain, and NO diarrhea.  Diagnostically, the lungs were clear, bilateral with equal breathe sounds, bilaterally and the cardiac examination observed regular rhythm without murmurs or limb edema.  The EKG showed NO acute ischemia.  The Veteran was NOT orthostatic.  In comparison, and on review of the 10 February 2015 orthopaedic surgery attending note and ER nursing note, the Veteran stated that his "blood sugar levels have been good," however he "has been having GI issues for some time" . . . "he vomits 3x daily" . . . No sign of stroke and "he is having weakness."  And, the 10 February 2015 Addendum ER Nursing Note physical observed "ETOH smell." (Please see 02/10/2015 ER Nursing Note in Background section above).  In contrast, all notes were negative for a nexus between the syncope events and/or cardiovascular complications related to Coronary Artery Disease and/or Ischemic Heart Disease.  (Emphasis in original).

The May 2017 VA examiner's medical opinion is further supported by a February 2015 VA treatment note which determined the Veteran's reported syncopal episode was "multifactorial" and related to factors independent of the Veteran's coronary artery disease.  Therefore, the record contains no competent medical evidence establishing that the Veteran's February 2015 left ankle fracture was caused by or aggravated by a syncopal episode due to service-connected coronary artery disease.  In the absence of such evidence, the Veteran's claim of service connection for a left ankle disability, as secondary to service-connected coronary artery disease, must be denied.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. §5107(b) (West 2014); see also Gilbert, 1 Vet. App. at 55. 


[Continued on Next Page]


ORDER

Service connection for a left ankle disability, to include as secondary to service-connected coronary artery disease, is denied. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


